Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, 6, 8, 13-14, 18-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6, 8, 13-14, 18-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20090292708 to Sato in view of US Patent Application Publication Pub. No. US 20040170443 to Maeshima further in view of US Patent Application Publication Pub. No. US 20180364963 to Mihira.

           Regarding claim 1, Sato discloses a method for an information processing apparatus capable of executing an application (paragraph 57, 74-76; PC 2 (information processing apparatus) executes scan application) , the method comprising:
       
      displaying a permission screen for enabling the application to save data in a folder in a case where a selection of the first function is received in a state where the application is unable to save data in a folder (paragraph 77-80, 83-87; if data format for destination folder cannot be satisfied (s202 NO), then scanned data cannot be saved in destination folder; when scan data cannot be saved, the system returns to step s102, s103 which displays destination folder designation screen (permission screen) in s103 shown in Fig. 11; when user presses b3 (OK) this provides permission to use the newly designated folder).
     However Sato does not disclose not displaying the permission screen in a case where a selection of the second function is received in a state where the application is unable to save data in a folder.

        Maeshima discloses not displaying the permission screen in a case where a selection of the second function is received in a state where the application is unable to save data in a folder (paragraph 135, 161; folder for storing scanned image data; paragraph 115; program for CPU (application); paragraph 142-143, 166, 171-173; each user is associated with specific function mode such as scan mode, copy mode, print mode; if user authenticated is associated with printing mode only, then the application running cannot execute scan mode  (unable to save in folder) since it only can print,  which saves image data in folder; paragraph 176-177; when user specifies printing mode in s401 and the job cannot be executed because of paper size, a display in Fig. 14 is displayed for correcting paper size; however if user is associated with scan mode, then when scan job is not executable, a display like Fig. 14 is displayed to select alternative folder (permission screen); however in print mode wherein application cannot save in folder, the permission screen associated with folder selection is NOT displayed but a display shown in Fig. 14 is displayed to correct paper size).

        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Sato as taught by Maeshima to provide control of display screen for displaying folder permission screen.
        The motivation to combine the references is to provide appropriate display of screen based on the current function and type of error with associated display of alternatives for correcting the error such that if error is associated with paper size a warning screen associated with paper size error is displayed without displaying folder error information not associated with the printing function (paragraph 135, 161, 176-177).

However Sato does not disclose displaying a menu screen for selecting a function to be executed from among a plurality of functions of the application, wherein the plurality of functions includes a first function including processing for saving data in a folder and a second function not including processing for saving data in a folder; selection of the first/second function is received from the menu screen. 
       Mihira discloses displaying a menu screen for selecting a function to be executed from among a plurality of functions of the application, wherein the plurality of functions includes a first function including processing for saving data in a folder and a second function not including processing for saving data in a folder; selection of the first/second function is received from the menu screen (paragraph 68-73; menu screen 501 for selecting plurality functions such as scan key 502 (first function) for storing scan data in folder, Document key 504 (second function) for transmitting document data to MFP (Not storing in folder); paragraph 85-87; selection of scan and print (document key) received in steps s602 and s604).

        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Sato as taught by Mihira to provide display of menu screen for selecting functions.
        The motivation to combine the references is to provide the user in the system of Sato menu screen for selecting various functions including printing, capturing via camera, and receiving scanning data wherein the OS can provide menu selection screen for selecting folders (paragraph 50-51, 68-73, 85, 97-98).






         Regarding claim 2, Sato discloses the method according to claim 1, wherein the information processing apparatus is communicable with an image processing apparatus, and the first function is a function for saving image data received from the image processing apparatus in a folder (paragraph 47; PC 2 communicates with MFP (image processing apparatus); paragraph 77, 106-107, 111-114; scan function (first function); PC 2 receives scan data and saves data in folder).




           Regarding claim 6, Mihira discloses the method according to claim 2, wherein the first function is a function for receiving image data from the image processing apparatus and the second function is a function for giving an instruction for transmitting image data to the image processing apparatus (paragraph 68-73; menu screen 501 for selecting plurality functions such as scan key 502 (first function) for storing received scan data from MFP in folder, Document key 504 (second function) for transmitting document data to MFP (Not storing in folder)).



           Regarding claim 8, Mihira discloses the method according to claim 1, wherein the first function is a function for saving, in a folder, generated image data using a camera included in the information processing apparatus (paragraph 70; capture key 503 (first function) for saving image captured by camera 118 in the terminal 102 (information processing apparatus) in a folder).


           Regarding claim 13, Sato discloses the method according to claim 1, wherein the permission screen is a screen for selecting the folder into which the application is permitted to write data (paragraph 77-80, 83-87; if data format for destination folder cannot be satisfied (s202 NO), then scanned data cannot be saved in destination folder; when scan data cannot be saved, the system returns to step s102, s103 which displays destination folder designation screen (permission screen) in s103 shown in Fig. 11; paragraph 102-103; if a selected folder does not need approval then application is permitted to store data in folder).







       Regarding claim 14, see rejection of claim 1. Further Mihira discloses a non-transitory computer-readable storage medium storing a program to cause a computer to perform a method for an information processing apparatus capable of executing an application that runs on an operating system, the method comprising (paragraph 36-38, 41, 49, 70; terminal 102 (information processing apparatus) executes application 310 running on OS 300; CPU 111 executes program stored in ROM 112).

           Regarding claim 18, Sato discloses the method according to claim 1, wherein, in a case where the application is able to save data in a folder, the permission screen is not displayed if the first function is selected (paragraph 77-80, 83-87; if data format for destination folder is satisfied (s202 Yes), then the permission screen of steps s102-s103 is NOT displayed) and Mihira discloses first function selected on the menu screen (paragraph 68-73; menu screen 501 for selecting plurality functions such as scan key 502 (first function) for storing scan data in folder; paragraph 85-87; selection of scan  function on menu screen received in steps s602 and s604).

           Regarding claim 19, he method according to claim 1, wherein, in a case where the application is unable to save data in a folder, the permission screen is not displayed if the second function is selected (paragraph 135, 161; folder for storing scanned image data; paragraph 115; program for CPU (application); paragraph 142-143, 166, 171-173; each user is associated with specific function mode such as scan mode, copy mode, print mode; if user authenticated is associated with printing mode only, then the application running cannot execute scan mode  (unable to save in folder) since it only can print,  which saves image data in folder; paragraph 176-177; when user specifies printing mode in s401 and the job cannot be executed because of paper size, a display in Fig. 14 is displayed for correcting paper size; however if user is associated with scan mode, then when scan job is not executable, a display like Fig. 14 is displayed to select alternative folder (permission screen); however in print mode wherein application cannot save in folder, the permission screen associated with folder selection is NOT displayed but a display shown in Fig. 14 is displayed to correct paper size) and Mihira discloses second function selected on the menu screen (paragraph 68-73; menu screen 501 for selecting plurality functions such as scan key 502 (first function) for storing scan data in folder, Document key 504 (second function) for transmitting document data to MFP (Not storing in folder); paragraph 85-87; selection of  print (document key) on menu screen received in steps s602 and s604).

           Regarding claim 20, Sato discloses the method according to claim 1, wherein, in a case where the application is unable to save data in a folder, a warning screen is displayed based on the selection of the first function, followed by display of the permission screen (paragraph 77-80, 83-87; if data format for destination folder cannot be satisfied (s202 NO), then scanned data cannot be saved in destination folder; a warning screen of Fig. 16 is displayed first based on scan function; when scan data cannot be saved, the system returns to step s102, s103 which displays destination folder designation screen (permission screen) in s103 shown in Fig. 11; when user presses b3 (OK) this provides permission to use the newly designated folder) and Mihira discloses first function selected on the menu screen (paragraph 68-73; menu screen 501 for selecting plurality functions such as scan key 502 (first function) for storing scan data in folder; paragraph 85-87; selection of scan  function on menu screen received in steps s602 and s604).


           Regarding claim 21, Sato discloses the method according to claim 1, the method further comprising: determining whether the application is able to save data in a folder in a case where the selection of the first function is received; and determining whether to display the permission screen based on a result of the determination (paragraph 77-80, 83-87; if data format for destination folder can or cannot be satisfied (s202) is determination of application able to save data in folder; if NO in s202 then scanned data cannot be saved in destination folder; when scan data cannot be saved based on determination, the system returns to step s102, s103 which displays destination folder designation screen (permission screen) in s103 shown in Fig. 11; when user presses b3 (OK) this provides permission to use the newly designated folder) and Mihira discloses the selection of the first function is received on the menu screen (paragraph 68-73; menu screen 501 for selecting plurality functions such as scan key 502 (first function) for storing scan data in folder; paragraph 85-87; selection of scan  function on menu screen received in steps s602 and s604).




           Regarding claim 22, Mihira discloses the method according to claim 1, wherein the permission screen is a screen using Storage Access Framework (SAF) (paragraph 50-52, 97; OS 300 instructed to display file selection user interface (screen); OS 300 provided with SAF for the application requesting file selection, displays file selection screen (permission screen) using the file browsing function provided by SAF in Fig. 8).


           Regarding claim 23, Mihira discloses the method according to claim 1, wherein the application runs on an operating system, and wherein the operating system is instructed to display the permission screen in a case where the selection of the first function is received from the menu screen (paragraph 50-52, 97; OS 300 instructed to display file selection user interface (screen); OS 300 provided with SAF for the application requesting file selection, displays file selection screen (permission screen) using the file browsing function provided by SAF in Fig. 8; paragraph 68-73; menu screen 501 for selecting plurality functions such as scan key 502 (first function) for storing scan data in folder; paragraph 85-87; selection of scan  function on menu screen received in steps s602 and s604) and Sato discloses to display the permission screen in a case where the selection of the first function is received in a state where the application is unable to save data in a folder (paragraph 77-80, 83-87; if data format for destination folder cannot be satisfied (s202 NO), then scanned data cannot be saved in destination folder; when scan data cannot be saved, the system returns to step s102, s103 which displays destination folder designation screen (permission screen) in s103 shown in Fig. 11; when user presses b3 (OK) this provides permission to use the newly designated folder).


           Regarding claim 24, Sato discloses the method according to claim 1, the method further comprising: saving data in a folder in which the application is permitted to save the data on the permission screen (paragraph 78-83, 102-103, 112; after displaying permission screen in s103, user selects folder  and it is determined if the folder needs approval (permitted); if folder does not need approval (permitted) then data will be saved in the folder in step s115 ). 


           Regarding claim 25, Sato discloses the method according to claim 1, wherein the state where the application is unable to save data in a folder is a state where there exists no folder corresponding to the application or a state where the application is inaccessible to a folder corresponding to the application (paragraph 77-78, 102-105; when selected folder associated with application cannot be accessed because it requires approval then it is unable to save data in this folder; see Fig. 19 showing access needs approval message).


           Regarding claim 26, see rejection of claim 18.

           Regarding claim 27, see rejection of claim 19.

           Regarding claim 28, see rejection of claim 20.

       Regarding claim 29, see rejection of claim 1. Further Sato discloses an information processing apparatus capable of executing an application, the information processing apparatus comprising (paragraph 57, 74-76; PC 2 (information processing apparatus) executes scan application): 
         at least one processor causing the information processing apparatus to execute the following steps (paragraph 57-58; CPU 21).











Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20090292708 to Sato in view of US Patent Application Publication Pub. No. US 20040170443 to Maeshima further in view of US Patent Application Publication Pub. No. US 20180364963 to Mihira further in view of JP 2008152363 to Matsuda.

           Regarding claim 4, Mihira discloses the method according to claim 1, wherein, the menu screen includes a first button for executing the first function (paragraph 68-73; menu screen 501 for selecting plurality functions such as scan key 502 (button for first function) for storing received scan data from MFP in folder). 

However Mihira does not disclose the first button is a button for opening a setting screen for the first function.

         Matsuda discloses the first button is a button for opening a setting screen for the first function (paragraph 42-43; selection screen HG1 (menu screen) includes scan button for scan function (first function) when pressed cause job setting screen HG2 to be displayed for setting save destination and transfer method).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Sato in view of Maeshima further in view of Mihira as taught by Matsuda to provide setting screen for scan function.
        The motivation to combine the references is to provide user with option for scan function for selecting different method of communication for scan data and specification of destination folder when scan function is selected (paragraph 43-49).








Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160134778 to Tanaka.
US 20090103132 to Ito.  
CN 110618898 to Chen.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

06/29/2022